Citation Nr: 9935523	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  95-37 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for 
suppurative otitis media.

2. Entitlement to a compensable evaluation for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1942 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.



FINDINGS OF FACT

1. The veteran's suppurative otitis media is manifested by 
chronic ear infections with drainage, chronic mastoiditis, 
occasional intermittent ear pain, dizziness, and tinnitus.

2. By a September 1997 hearing officer decision, the veteran 
was granted service connection for dizziness with tinnitus 
as secondary to suppurative otitis media; the veteran was 
given a separate 30 percent rating for these secondary 
conditions.

3. Recent VA audiological examination demonstrated an average 
decibel loss of 48 coupled with a speech recognition score 
of 100 percent in the right ear and an average decibel 
loss of 75 coupled with a speech recognition score of 84 
percent in the left ear; puretone thresholds at 1000, 
2000, 3000, and 4000 Hertz was 55 decibels or more for the 
left ear but not for the right ear.


CONCLUSIONS OF LAW

1. The criteria for the assignment of a rating in excess of 
10 percent for suppurative otitis media have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1 - 
4.14, 4.87a, Diagnostic Code 6200 (1999).

2. The criteria for a compensable rating for bilateral 
hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 6100 (as 
in effect prior to and after June 10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Law and Regulations:  The veteran essentially 
contends that evaluations assigned for his suppurative otitis 
media and bilateral hearing loss do not accurately reflect 
the severity of those disabilities.  A mere allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claims for 
increased ratings are well grounded within the meaning of 38 
U.S.C.A. § 5107(a).

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed and all evidence necessary for an equitable 
resolution of the issues on appeal have been obtained.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Certain portions of 38 C.F.R. Part 4 pertaining to the rating 
criteria for diseases of the ear and other sense organs were 
changed during the pendency of this appeal.  When a law or 
regulation changes after a claim has been filed, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran 
generally applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).

New regulations for evaluating hearing impairment are 
effective June 10, 1999.  See 64 Fed. Reg. 25202-25210 (1999) 
(codified at 38 C.F.R. §§ 4.85 and 4.86).  The evaluation of 
hearing impairment in most cases is based on two criteria:  
the results of a puretone audiometry test and the results of 
a controlled speech discrimination test.  The old regulations 
provided for rating hearing loss based solely on puretone 
averages only when the Chief of the Audiology Clinic 
certified that language difficulties or inconsistent speech 
audiometry scores made the use of both puretone average and 
speech discrimination inappropriate.  38 C.F.R. § 4.85 as in 
effect prior to June 10, 1999.  The current version of 
38 C.F.R. § 4.86 was retitled "Exceptional patterns of 
hearing impairment," and made changes to better highlight 
the unusual aspects of evaluating uncommon patterns of 
hearing impairment.  The new regulation provides for criteria 
for evaluation of hearing impairment based only on the 
puretone threshold average.  

The current version of 38 C.F.R. § 4.85, "Evaluation of 
hearing impairment" reads in part as follows: 

(a)  An examination for hearing impairment for VA 
purposes must be conducted by a state-licensed 
audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations will be conducted without 
the use of hearing aids.  

(b)  Table VI, "Numeric Designation of Hearing 
Impairment Based on Puretone Threshold Average and 
Speech Discrimination," is used to determine a Roman 
numeral designation (I through XI) for hearing 
impairment based on a combination of the percent of 
speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).  The Roman numeral 
designation is location at the point where the 
percentage of speech discrimination and puretone 
threshold average intersect.  

(c)  Table VIa, "Numeric Designation of Hearing 
Impairment Based Only on Puretone Threshold Average," 
is used to determine a Roman numeral designation (I 
through XI) for hearing impairment based only on the 
puretone threshold average.  Table VI will be used when 
the examiner certifies that use of speech discrimination 
test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, 
etc., or when indicated under the provisions of Sec. 
4.86. 

(d)  "Puretone threshold average," as used in Tables 
VI and VIa, is the sum of the puretone thresholds at 
1000, 2000, 3000 and 4000 Hertz, divided by four.  This 
average is used in all cases (including those in Sec 
4.86) to determine the Roman numeral designation for 
hearing impairment from Table VI or VIa.  

(e)  Table VII, "Percentage Evaluations for Hearing 
Impairment," is used to determine the percentage 
evaluation by combining the Roman numeral designations 
for hearing impairment of each ear.  The horizontal rows 
represent the ear having the better hearing and the 
vertical columns the ear having the poorer hearing.  The 
percentage evaluation is located at the point where the 
row and column intersect.  

(h)  Numeric tables IV, VIa, and VII.  (Tables omitted 
in this decision.)

The current version of 38 C.F.R. § 4.86 has been revised as 
follows:

(a)  When the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be 
evaluated separately.

(b) When the puretone threshold is 30 decibels or less 
at 1000 Hertz, and 70 decibels or more at 2000, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI 
or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher 
Roman numeral.  Each ear will be evaluated separately.

38 C.F.R. §§ 4.85, 4.86 (effective June 10, 1999).

In Rhodan v. West, 12 Vet. App. 55 (1999), the Court held 
that when revised VA regulations expressly state an effective 
date and contain no provision for retroactive applicability, 
VA may apply those regulations only as of the effective date.  
Thus, inasmuch as the Federal Register clearly stated an 
effective date of June 10, 1999, for the revised rating 
criteria for hearing loss, and did not provide for their 
retroactive application prior to June 10, 1999, VA may not 
assign an effective date for increase based upon the revised 
criteria earlier than the effective date of the Act or 
administrative issue.  38 U.S.C.A. § 5110(g).  The Court held 
that the effective date rule prevents the application of a 
later, liberalizing law to a claim prior to the effective 
date of the liberalizing law.  See DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997); see also McCay v. Brown, 9 Vet. App. 
183, 187 (1996) ("plain language of section 5110(g) prohibits 
a retroactive award prior to the effective date of the 
legislation"), aff'd, 106 F.3d 1577 (Fed. Cir. 1997).  
Accordingly, the claimant as a matter of law can not receive 
a rating on the basis of the revised criteria prior to June 
10, 1999.  Rhodan, 12 Vet. App. at 57.

Factual Background:  In October 1945, the veteran submitted 
his claim for service connection for mastoid trouble.  
Accordingly, by an October 1945 rating decision, the RO 
granted service connection for chronic mastoiditis and 
evaluated this disorder as zero percent disabling.  

In July 1984, the veteran claimed entitlement to service 
connection for earaches and drainage caused by artillery 
firing at close range in September 1943.

In a May 1985 rating decision, the RO recharacterized the 
veteran's disability as chronic mastoiditis, bilateral, with 
chronic otitis media and continued the noncompensable 
disability rating.  This determination was based on the 
veteran's service medical records and a February 1985 report 
of VA examination.  The veteran's service medical records 
noted that chronic otitis media existed prior to enlistment 
and the veteran continued to experience recurrent nasal 
pharyngitis with otitis media with increasing frequency and 
severity whenever in the field.   His February 1985 report of 
VA examination included a diagnosis of chronic mastoiditis 
and recurrent otitis media.  

Thereafter, by a June 1985 rating action, the veteran's 
disability was recharacterized as otitis media and the 
schedular evaluation for this disorder was increased to 10 
percent disabling.  Additionally, service connection was 
granted for hearing loss, evaluated as zero percent 
disabling.  These determinations were based on an April 1985 
report of VA examination which included an impression of 
chronic otitis media, bilateral, and hearing loss, secondary 
to chronic otitis media and acoustic trauma.  

In an April 1994 letter to the RO, the veteran inquired 
regarding examination of his ear problems and claimed that 
his hearing had been declining since his last check-up.  

Upon VA audiological evaluation in May 1994, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
30
45
50
LEFT
35
55
60
80
80

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 58 percent in the left ear.

In connection with the May 1994 audiological examination, the 
veteran reported a history of ear infections recurring every 
two weeks or so during the previous couple of months.  He 
also complained of ringing and aching in his ears, pressure 
and pain in his head, occasional dizziness when moving from 
side to side, increasing severity of hearing loss, and 
numbness on the sides of his face.  It was noted that the 
veteran experienced bilateral tinnitus of unknown date of 
onset, recurring daily or every other day, and manifested by 
a sharp painful sound resulting in headaches.  The summary of 
audiologic test results showed bilateral hearing loss, left 
ear greater than right ear.

A May 1994 report of VA examination for disease of the ear 
revealed that the veteran had a normal auricle and external 
canal.  The tympanic membrane was also normal except for 
multiple areas of increased density and some calcification 
particularly on the right tympanic membrane.  There was no 
bulging or retraction and the tympanum appeared to be normal.  
There was no evidence of active disease, including disease of 
the mastoids.  The examiner noted that the veteran complained 
of vertigo and commented that this may or may not be 
associated with the veteran's ears inasmuch as the veteran 
was stated to have at least 50 percent reduction of the 
internal carotid artery, bilaterally.  The diagnoses were 
remarkable hearing loss and tinnitus.  The examiner noted 
that there was no evidence of active infection at the time of 
the examination; however, the appearance of the tympanic 
membrane showed that the veteran had had previous infectious 
processes with increased density of both tympanic membranes 
and calcification, particularly on the right.  

On VA audiological evaluation in May 1995, the veteran 
complained of frequent earaches, pain, pressure, and vertigo.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
30
50
55
LEFT
40
60
70
80
80

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 56 percent in the left ear.  
The examiner noted gradual onset of periodic daily tinnitus 
which was manifested by a sharp, painful, loud high-pitched 
ringing.  It was also noted that, at the time of the 
examination, the veteran was being treated for an ear 
infection and vertigo.  The summary of audiologic test 
results showed a mild to moderate sensorineural hearing loss 
for the right ear with a moderate to severe mixed loss in the 
left ear.

A May 1995 report of VA examination for diseases of the ear 
notes that the veteran experienced difficulty wearing his 
left hearing aid because of fluid build-up and tinnitus 50 
percent of the time.  Objective findings reflected that the 
external canal was clear bilaterally, tympanic membranes were 
dull and scarred with numerous areas of white thickened 
scarring, and there was no visible perforation or evidence of 
infection at the time of examination.  The diagnoses were 
recurrent bilateral ear infections, including otitis media 
and otitis externa, with hearing loss; tinnitus; and 
intermittent vertigo.

Private treatment records, dated from October 1973 to April 
1997, reflect that the veteran has continued to seek 
treatment for recurrent ear complaints.  A January 1994 
treatment report notes the veteran's complaint of right ear 
pain.  Specifically, it is described as a deep pain just 
below the ear and not affected by chewing.  The assessment 
was possible TMJ (temporomandibular joint) type pain and no 
evidence of ear disease.  A March 1994 report of neurology 
consultation included the impression that the pressure-like 
sensation; which seemed to involve the upper face, appeared 
in waves, and was conjoined with an unusual numbness; most 
likely represented referred symptoms from suboccipital 
trigger points.  This impression was based on the finding 
that the symptoms were reproduced by palpation in the 
suboccipital region.  An August 1994 report of magnetic 
resonance imaging (MRI) of the internal auditory canals 
revealed normal internal auditory canals and evidence of 
atrophy and confluent white matter disease.  An August 1994 
treatment record noted that the veteran had some dizziness, 
characterized more as lightheadedness, and noted no real 
vertigo.  A September 1994 treatment report noted the 
presence of a small hole in the veteran's left ear with 
granulation tissue around it.  The examiner attributed the 
veteran's complaints of bilateral ear pain to muscle spasm 
and tenderness in the upper neck.

During his January 1997 personal hearing at the RO, the 
veteran testified that some of the symptoms of his ear 
infection were wooziness, dizziness, and pain in the back of 
the ear.  He stated that, due to dizziness, he was afraid to 
work around machines in his wood shop and did not drive.  The 
veteran stated that the ringing in his ears was not too bad; 
however, he felt a lot of pressure in his ears and could hear 
his heart beat.  He reported that he had swelling behind his 
ears which became painful when laying down.  The veteran 
noted that the hearing loss in his left ear was worse than 
the hearing loss in his right ear.

On VA audiological evaluation in April 1997, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
45
50
65
LEFT
55
70
80
95
100

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 84 percent in the left ear.  
The summary of test results showed that the veteran had mild 
to moderate sensorineural hearing loss in the right ear and 
moderate profound mixed hearing loss in the left ear.

Upon VA examination for diseases of the ear in April 1997, 
the veteran complained of aching and pain in the left ear and 
occasionally in the right ear.  With regard to vertigo, it 
was noted that the veteran had never had actual spinning; 
however, he had experienced giddiness.  The examiner noted 
that facial pricking sensations may or may not be related to 
the ear infections, drainage, and giddiness.  It was also 
noted that the veteran experienced a zing sound upon 
extension and the zong sound upon flexion.  The right ear was 
aided and not examined.  Physical examination showed that the 
left ear was very thick and whitish with a glistening light 
reflex on the inferior aspect.  Superiorly, there was a 
reddish spot and injection over the tympanic membrane (blood 
vessels moving along the tympanic membrane in an oblique and 
inferior direction stemming from the superior hyperemic 
area.)  The membrane was so abnormal that it was difficult to 
really tell if there was any fluid within the middle ear.  
There was no opening in the tympanic membrane and it appeared 
to be completely healed over from the myringotomy tube that 
had been removed a couple of months previously.  There was no 
purulent drainage in the ear and it was completely clear and 
clean.  The assessment was chronic otitis media, episodic 
giddiness, periodic tinnitus, bilateral surgical aphakia, 
recurrent sinusitis, and status post polypectomies.  

Additionally, the above examiner noted that the veteran 
complained of a little bit of pain upon palpation of the 
mastoids and suspected that he had chronic mastoiditis.  The 
examiner commented that the veteran's tinnitus was clearly 
related to his left ear complex.  It was noted that the 
veteran's giddiness was more difficult to explain and related 
to a huge number of areas including intracerebral 
vasculature, early Parkinson's disease, and the recurrent 
infective process (presumably from chronic mastoiditis).  

A May 1997 report of VA X-ray examination of both temporal 
bones revealed some thickening of the left tympanic membrane, 
no evidence of cholesteatoma in either temporal bone, and 
some sclerosis of both mastoids, more evident on the left 
side.

Upon consideration of the foregoing, by a September 1997 
rating action, the 10 percent and noncompensable evaluations 
for the veteran's suppurative otitis media and hearing loss, 
respectively, were confirmed.  Additionally, service 
connection for dizziness with tinnitus as secondary to 
suppurative otitis media was established and evaluated as 30 
percent disabling.

VA medical records reflect that, in September 1997, the 
veteran had a preoperative diagnosis of left cholesteatoma 
and underwent a left tympanoplasty in an effort to close the 
ear drum and to provide a dry and better hearing ear.  A 
pathology report of the middle ear contents showed that 
diagnostic features of cholesteatoma were not present.  

VA outpatient records show that, upon follow-up examination 
in March 1999, the veteran's complaints included occasional 
intermittent bilateral ear pain.  The assessment was status 
post tympanoplasty, well healed, and some improved hearing.  
Audiological evaluation in connection with this examination 
revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
35
45
70
LEFT
40
60
55
70
90

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 80 percent in the left ear.  
The veteran's sensorineural hearing loss (SNHL) was 
characterized as mild to severe in the right ear and mild to 
profound in the left ear with only a slight conductive 
component.

In a March 1999 letter to the RO, the veteran stated that the 
September 1997 left ear surgery helped him a lot; however, he 
continued to experience jabbing pains at times, felt movement 
in the ear, experienced swelling, and had yellowish sputum.  
He also stated that the dizziness and unsteadiness had not 
gone away completely and he had tremors in his hands.  
Attached to this statement was a list of additional ear 
symptoms, including ear pain when drinking hot or cold liquid 
or chewing on hard objects and being tired all the time.  

An April 1999 letter from the veteran's private physician 
confirmed the complaints already reported by the veteran.  
This letter further stated that the veteran admittedly has 
psychological overtones and perseverates on his physical 
problems, but there truly is organic disease occurring and 
causing his symptoms.  

On VA audiological evaluation in June 1999, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
40
55
60
LEFT
50
60
65
80
95

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 84 percent in the left ear.  
This diagnosis was mild to moderate SNHL in the right ear and 
moderate to profound mixed hearing loss in the left ear.  

Analysis:  The veteran's service-connected suppurative otitis 
media is rated as 10 percent disabling under Diagnostic Code 
6200.  Under this code, a 10 percent disability evaluation, 
which is the maximum allowed, is awarded for chronic 
suppurative otitis media, mastoiditis, or cholesteatoma (or 
any combination) during suppuration or with aural polyps.  
However, as the veteran is seeking an evaluation in excess of 
10 percent, the Board will consider the applicability of 
other diagnostic codes.

Pertinent regulations provide that a 30 percent disability 
evaluation may be assigned for chronic and severe 
labyrinthitis with tinnitus, dizziness and occasional 
staggering.  See 38 C.F.R. § 4.87a, Diagnostic Code 6204 
(1999).  In this regard, the Board notes that the claims 
files shows that the veteran experiences tinnitus and 
dizziness; however, service connection for dizziness with 
tinnitus as secondary to suppurative otitis media was 
established by a September 1997 rating action and evaluated 
as 30 percent disabling.

Pertinent regulations provided that a 30 percent disability 
evaluation is warranted where the veteran presents evidence 
of mild Meniere's syndrome with aural vertigo and deafness.  
See 38 C.F.R. § 4.87a, Diagnostic Code 6205 (1999).  However, 
the evidence does not show that the veteran has been 
diagnosed with Meniere's syndrome and, upon VA examination in 
April 1997, it was noted that the veteran had never 
experienced vertigo; rather, his symptoms were characterized 
as giddiness.

Additionally, the pertinent regulations in effect prior to 
June 10, 1999, provided that, if the veteran presented 
evidence of chronic mastoiditis, the disability was to be 
rated as impairment of hearing (hearing loss) with 
suppuration.  See 38 C.F.R. § 4.87a, Diagnostic Code 6206.  
In this respect, the Board notes that, by a June 1985 rating 
action, service-connection for hearing loss was established 
and evaluated as zero percent disabling.  Additionally, the 
issue of entitlement to a compensable rating for hearing loss 
is also on appeal and will be addressed herein.

Accordingly, inasmuch as 10 percent is the highest schedular 
evaluation available for suppurative otitis media and the 
veteran is already service connected for dizziness with 
tinnitus as secondary to suppurative otitis media, an 
increased rating for suppurative otitis media is not 
warranted and the veteran's claim for such must be denied.

With respect to the issue of entitlement to an increased 
rating for hearing loss, the Board finds that the 
requirements for a compensable rating are not met under 
either the old or the revised criteria.

In May 1994, VA audiological testing revealed an average 41-
decibel loss and a speech recognition score of 94 percent in 
the right ear, thereby warranting a numeric designation of I 
for the right ear under 38 C.F.R. § 4.85, Table VI.  For the 
left ear, the examination results showed an average 69-
decibel loss and a speech recognition score of 58 percent; 
thus, a numeric designation of VIII was warranted for this 
ear under 38 C.F.R. § 4.85, Table VI.  These numeric 
designations were unchanged upon VA examination in May 1995.  
Upon VA audiological examination in April 1997, a numeric 
designation of II was warranted for the right ear and IV was 
warranted for the left ear.  These numeric designations did 
not change upon VA examination in March 1999.  Finally, VA 
examination in June 1999 demonstrated that a numeric 
designation of I was warranted for the veteran's right ear 
and a numeric designation of III was warranted for the left 
ear.  

Applying these designations to Table VII of the old and new 
version of the regulation, the result is a noncompensable 
rating.  Additionally, under the old version of the 
regulation, Table VIa is only for application when the Chief 
of the Audiology Clinic certifies that language difficulties 
or inconsistent speech audiometry scores make the use of both 
pure tone average and speech discrimination scores 
inappropriate.  38 C.F.R. § 4.85(c) (1998).  In this case, 
the record contains no such certification.  Thus, a 
compensable evaluation is not appropriate under the old 
version of the regulation as applied to the veteran VA 
audiological examination results in May 1994, May 1995, April 
1997, and March and June 1999.

However, the new version of the regulation provides that when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hz) is 55 dB or more, 
the Roman numeral designation for hearing impairment will be 
determined from either Table VI or Table VIa, whichever 
results in the higher numeral.  However, as noted above, the 
revised VA regulations are expressly effective June 10, 1999, 
and contain no provision for retroactive applicability.  
Accordingly, VA may apply those regulations only as of the 
effective date and may not assign an effective date for 
increase based upon the revised criteria earlier than June 
10, 1999.  38 U.S.C.A. § 5110(g).

VA audiological examination results from the June 1999 
examination reflect that puretone thresholds at 1000, 2000, 
3000, and 4000 Hertz were 55 decibels or more for the left 
ear but not for the right ear.  Accordingly, under the new 
version of 38 C.F.R. § 4.86, the Roman numeral designation 
for hearing impairment for the left ear may be determined 
from either Table VI or Table VIa, whichever results in the 
higher numeral.  Under Table VI the designation for the left 
ear is III but under Table VIa the designation is VI.  Table 
VI must be used for the right ear.  Using Table VI for the 
right ear results in a designation of I.  When the 
designation for the left ear of VI and for the right ear of I 
are applied to Table VII, the percentage evaluation for 
hearing impairment is shown to be zero.  Thus, under the 
revised criteria effective June 10, 1999, the schedular 
criteria for a compensable evaluation are not met.

Accordingly, the requirements for a compensable rating for 
the veteran's hearing impairment are not met under either the 
old or the new rating criteria.  The Court has pointed out 
that the "[a]ssignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1993).  The presently 
assigned noncompensable evaluation is compatible with the 
level of the hearing loss currently shown.  The preponderance 
of the evidence is against a higher evaluation for this 
disability.


ORDER

An evaluation in excess of 10 percent for suppurative otitis 
media is denied.

A compensable evaluation for bilateral hearing loss is 
denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

